              Case 18-10601-MFW                Doc 1901        Filed 12/28/18        Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
In re:                                                          :   Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,                     :   Case No. 18-10601 (MFW)
                                                                :
                            1
                  Debtors.                                      :   (Jointly Administered)
                                                                :
                                                                :   Proposed Obj. Deadline: January 9, 2019 at 4:00
                                                                    p.m. (ET)
-------------------------------------------------------------- x    Proposed Hr’g Date: January 14, 2019 at 11:30
                                                                    a.m. (ET)

        MOTION OF THE DEBTORS AND LANTERN ENTERTAINMENT, LLC
     PURSUANT TO FED. R. BANKR. P. 9019 FOR APPROVAL OF (I) SETTLEMENT
    AGREEMENT REGARDING THE A&E TELEVISION NETWORKS AGREEMENTS
       AND (II) STIPULATION WITH PORTFOLIO FUNDING COMPANY LLC I

                  The Weinstein Company Holdings LLC (“TWCH”) and its affiliated debtors and

debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”) and Lantern Entertainment, LLC (together with its affiliates, “Lantern”),

respectfully represent as follows in support of this motion (the “Motion”):

                                                Relief Requested

         1.       By this Motion, pursuant to sections 105(a) and 363(b) of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 9019 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors and Lantern request entry

of an order authorizing the Debtors to compromise and settle claims pursuant to (i) that certain

settlement agreement (the “Settlement Agreement”) between the Debtors, Lantern and A&E

1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.
            Case 18-10601-MFW           Doc 1901      Filed 12/28/18      Page 2 of 15



Television Networks, LLC and its related entities (collectively, “AETN” and, together with the

Debtors and Lantern, the “Settlement Parties”) and (ii) that certain stipulation (the “PFC/AETN

Stipulation” and, together with the Settlement Agreement, the “AETN Settlement”) among the

Debtors, Lantern, AETN and Portfolio Funding Company LLC I (“PFC” and, together with the

Debtors, Lantern and AETN, the “Stipulation Parties”). A proposed form of order granting the

relief requested herein on a final basis is annexed hereto as Exhibit A (the “Proposed Order”).

The Settlement Agreement is annexed to the Proposed Order as Annex 1. The PFC/AETN

Stipulation is annexed to the Proposed Order as Annex 2.

                                            Jurisdiction

       2.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b) and, pursuant to Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors and Lantern consent to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory basis for the relief requested herein is Bankruptcy Code sections

105(a) and 363(b), as well as Bankruptcy Rule 9019.




                                                  2
            Case 18-10601-MFW           Doc 1901      Filed 12/28/18     Page 3 of 15



                                           Background

       A.       The AETN Agreements and Related Disputes

       4.       Prior to the Petition Date (as defined below), the Debtors (and/or their related

entities) and AETN (and/or its related entities) entered into the following contracts (the “AETN

Agreements”):

                a.     The Television Series Production and License Agreement Deal
                       Memorandum by and between Lifetime Entertainment Services
                       (“Lifetime”) and The Weinstein Company LLC (“TWC”), in connection
                       with the television series “Project Runway” and certain derivative series,
                       including, among others, “Project Runway All-Stars,” dated as of
                       February 7, 2008 (together with all amendments thereto, the “Project
                       Runway Deal Memo”);

                b.     The Television Series License Agreement-Standard Terms and Conditions
                       by and between Lifetime and TWC, dated as of September 8, 2008
                       (together with all amendments thereto, the “Standard Terms” and, together
                       with the Project Runway Deal Memo, the “Project Runway Agreement”);

                c.     The Motion Picture License Agreement Deal Memorandum, by and
                       between Lifetime and TWC, dated as of February 7, 2008 (together with
                       all amendments thereto, the “Movie Agreement”); and

                d.     The Assignment and Executive Producer Agreement by and between
                       AETN and TWC, in connection with the television series “Six,” dated as
                       of September 21, 2015 (the “Six Agreement”).

       5.       On January 10, 2018, AETN notified TWC of the termination of the Project

Runway Agreement and the Movie Agreement pursuant to Section 9(d) of the Standard Terms

(the “Termination Notice”), which Termination Notice stated that it terminated all obligations of

AETN with respect to future seasons of Project Runway (e.g., Seasons 17 and 18), and any

seasons beyond Season 7 of Project Runway All-Stars.

       6.       On March 19, 2018 (the “Petition Date”), the Debtors commenced these voluntary

Chapter 11 Cases in the United States Bankruptcy Court for the District of Delaware (the

“Court”).



                                                  3
             Case 18-10601-MFW         Doc 1901      Filed 12/28/18     Page 4 of 15



       7.      On March 20, 2018, the Debtors filed the Debtors’ Motion for Entry of Orders

(I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets, (B)

Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to Approve,

Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of Notices of

Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures and (F)

Granting Related Relief and (II)(A) Approving Sale of Substantially All of the Debtors’ Assets

Free and Clear of All Liens, Claims, Interests and Encumbrances, (B) Approving Assumption

and Assignment of Executory Contracts and Unexpired Leases and (C) Granting Related Relief

[Docket No. 8].

       8.      On April 6, 2018, the Court entered the Order (I) (A) Approving Bidding

Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse

Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of

the Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale

Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related

Relief (the “Bid Procedures Order”) [Docket No. 190].

       9.      On April 13, 2018, the Debtors filed the Notice of Potential Assumption and

Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the “April 13

Notice”) [Docket No. 216], which attached an exhibit listing certain contracts and leases that the

Debtors could potentially assume and assign as part of the sale contemplated by the Bid

Procedures Order (the “Sale”), together with the associated asserted cure amounts. The April 13

Notice included certain contracts to which AETN is a counter-party.

       10.     On April 20, 2018, the Debtors filed the Notice of Supplemental Potential

Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the




                                                4
             Case 18-10601-MFW          Doc 1901      Filed 12/28/18     Page 5 of 15



“April 20 Notice”) [Docket No. 282], which attached an exhibit listing certain additional

contracts and leases that the Debtors could potentially assume and assign as part of the Sale,

together with the associated asserted cure amounts. The April 20 Notice included certain

contracts to which AETN is a counter-party.

       11.     On April 27, 2018, the Debtors filed the Notice of Second Supplemental Potential

Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the

“April 27 Notice”) [Docket No. 482], which attached an exhibit listing certain additional

contracts and leases that the Debtors could potentially assume and assign as part of the Sale,

together with the associated asserted cure amounts. The April 27 Notice included certain

contracts to which AETN is a counter-party.

       12.     On April 30, 2018, AETN filed an objection to the Debtors’ proposed assumption

of the Project Runway Agreement and the Movie Agreement and assignment to Lantern [Docket

No. 526] (the “Objection”), which objection AETN supplemented on May 7, 2018 [Docket No.

802] (the “May Supplement”), and on June 12, 2018 [Docket No. 1006] (the “June Supplement”

and collectively with the Objection and the May Supplement, the “AETN Objections”).

       13.     On May 9, 2018, the Court entered the Order (I) Authorizing the Sale of All or

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief [Docket No. 846] (the “Sale Order”) which, inter alia, approved the sale of substantially

all of the Debtors’ assets to Lantern with contract issues to be determined at a later time,

including those issues raised in the AETN Objections.




                                                  5
             Case 18-10601-MFW          Doc 1901      Filed 12/28/18     Page 6 of 15



       14.     On May 10, 2018, the Debtors filed the Notice of Final List of Potentially

Assumed Contracts and Leases (the “May 10 Notice”) [Docket No. 860], which attached an

exhibit listing certain contracts and leases that the Debtors could potentially assume and assign

as part of the Sale, together with the associated asserted cure amounts. The May 10 Notice

included certain contracts to which AETN is a counter-party.

       15.     On June 18, 2018, the Debtors filed their reply to the AETN Objections [Docket

No. 1038] (the “Reply”).

       16.     In connection with the AETN Objections and the Debtors’ Reply, the Debtors and

AETN engaged in document and deposition discovery.

       17.     On July 11, 2018, the Court entered its Order Approving Amendment to Asset

Purchase Agreement Entered Into By and Between the Debtors and Lantern Entertainment LLC

[Docket No. 1220]. The sale transactions closed on July 13, 2018 [Docket No. 1247].

       18.     On November 8, 2018, Lantern filed the Supplemental Notice of Filing of

Assumed Contracts Pursuant to Sale Order (the “November 8 Notice”) [Docket No. 1695],

which attached an exhibit listing certain contracts and leases that the Debtors would assume and

assign as part of the Sale (together with the associated asserted cure amounts), subject, in certain

cases, to the resolution of certain disputes. The November 8 Notice included certain contracts to

which AETN is a counter-party.

       B.      The PFC Letter and Related Disputes

       19.     Prior to the Petition Date, PFC, on the one hand, and TWC and Weinstein Global

Film Corp., on the other hand, entered into several agreements, including, among others the

Multi-Pictures Distribution Services Agreement, by and between PFC and TWC, dated as of July

29, 2010 (together with all amendments thereto, the “PFC DSA”).




                                                 6
              Case 18-10601-MFW               Doc 1901         Filed 12/28/18         Page 7 of 15



        20.      On or about March 8, 2018, PFC delivered that certain Notice to Licensee

Account Debtor, dated as of March 8, 2018 (the “PFC Letter”), to AETN, pursuant to which PFC

instructed AETN to make all payments relating to certain films listed on Schedule 1A to the PFC

Letter (collectively, the “PFC Films”) to an account designated by PFC, to the extent any such

PFC Films were licensed to AETN under the Movie Agreement.

        21.      On March 14, 2018, AETN responded in writing to the PFC Letter.

                                    The AETN Settlement Agreement

        22.      In order to avoid the burden and expense associated with litigating the AETN

Objections, the Settlement Parties engaged in good faith settlement negotiations and agreed upon

the terms set forth below to resolve all outstanding disputes arising from and/or related to (a) the

Termination Notice, including the termination of the Project Runway Agreement, (b) the Movie

Agreement and (c) the Six Agreement, including the “key-man” provision set forth therein.

Accordingly, the Debtors and Lantern have filed this Motion for approval of the Settlement

Agreement.

        23.      The material terms of the Settlement Agreement are set forth in the chart below:2

Project         •    The Settlement Parties agree and acknowledge that the Project Runway Agreement was
Runway               terminated on January 10, 2018, and that no Party will contest such termination. TWC agrees
Agreement            that it will not seek to assume or reject, nor will it seek to assume and assign, the Project
                     Runway Agreement to any party, and AETN agrees it will not assert any rejection damages
                     with respect to the Project Runway Agreement.

                •    The Settlement Parties agree and acknowledge that AETN has no obligations, outstanding or
                     otherwise, with respect to future seasons of Project Runway and Project Runway All-Stars.
                     The Settlement Parties further agree that, notwithstanding the termination of the Project
                     Runway Agreement, AETN retains its existing contract rights under the Project Runway
                     Agreement to its past seasons of Project Runway, past seasons of Project Runway All-Stars,
                     Season 7 of Project Runway All-Stars (which has already been produced), and all other past
                     derivative works (including any existing exploitation or digital rights with respect to such past
                     works) (the “Legacy Rights”).


2
 This summary of the Settlement Agreement is qualified in its entirety by reference to the provisions of the
Settlement Agreement. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Settlement Agreement.



                                                          7
               Case 18-10601-MFW             Doc 1901        Filed 12/28/18         Page 8 of 15



Movie           •   The Settlement Parties agree and acknowledge that the Movie Agreement remains in full force
Agreement           and effect notwithstanding the Termination Notice, and the Settlement Parties must comply
                    with their obligations under the Movie Agreement, as modified and amended by the
                    Settlement Agreement (the “Modified Movie Agreement”).

                •   AETN consents to the assumption and assignment of the Movie Agreement as set forth in the
                    Assumption Notices, subject to the terms and conditions of the Settlement Agreement.

                •   The Settlement Parties further agree that the Movie Agreement will be modified and amended
                    by the Settlement Agreement to:
                        a.   Replace the exclusive license granted in favor of AETN in the Movie Agreement
                             with a non-exclusive license granted in favor of AETN;
                        b.   Waive any and all payment obligations under the Movie Agreement;
                        c.   For the avoidance of doubt, the Settlement Parties agree and acknowledge that
                             Lantern will provide, and AETN has the right to air, all movies that AETN has
                             licensed under the Movie Agreement during their specified windows on a non-
                             exclusive basis, with the exception of Jane Got a Gun; and
                        d.   AETN will have no further financial obligations to any party under the Movie
                             Agreement.
Six             •   The Settlement Parties agree and acknowledge that the Six Agreement remains in full force
Agreement           and effect.
                •   AETN consents to the assumption and assignment of the Six Agreement as set forth in the
                    Assumption Notices, subject to the terms and conditions of this Settlement Agreement.
                •   The Settlement Parties agree and acknowledge that the “Series Fee” referenced in Section 3 of
                    the Six Agreement is expressly predicated on the fulfillment of Section 4 of the Six
                    Agreement, “Executive Producing Services & Exclusivity,” which states that “the services of
                    Harvey Weinstein, Robert Weinstein and David Glasser” be “furnish[ed]” in connection with
                    Six. The Settlement Parties further agree and acknowledge that Messrs. Harvey Weinstein,
                    Robert Weinstein, and David Glasser will not “furnish” any “executive producing services” in
                    connection with Six. The Settlement Parties further agree and acknowledge that to the extent
                    AETN produces any additional “Series Years” of Six, AETN will not pay an executive
                    producer “Services Fee.” Accordingly, the Six Agreement will be modified and amended by
                    the Settlement Agreement to eliminate the “Series Fee” set forth in Section 3, and the terms of
                    the Six Agreement shall otherwise remain unchanged.
Settlement      •   As consideration for the resolution of any and all disputes between the Debtors, Lantern and
Payment             AETN, AETN will make a one-time payment (the “Settlement Payment”) to Lantern or its
Amount              designee, subject to the Conditions Precedent set forth below.




Conditions      •   AETN’s obligation to make the Settlement Payment is subject to the fulfillment of each of the
Precedent to        following conditions (collectively, the “Conditions Precedent”):
Settlement
Payment         •   The delivery by the Debtors or Lantern to AETN of:

                    o   A signed notice from MUFG Union Bank, N.A., f/k/a Union Bank, N.A. (“MUFG”)
                        terminating the Notice of Assignment and Irrevocable Instructions dated as of May 16,
                        2016 (together with all amendments thereto, the “2016 Union Direction Letter”);
                    o   A signed notice from MUFG Union Bank, N.A., f/k/a Union Bank, N.A. terminating the


                                                        8
          Case 18-10601-MFW              Doc 1901        Filed 12/28/18         Page 9 of 15



                   Direction to Pay dated as of May 24, 2017 (together with all amendments thereto, the
                   “2017 Union Direction Letter” and, together with the 2016 Union Direction Letter, the
                   “Union Direction Letters”);
               o   A signed notice from Bank of America, N.A. (“BAML”) terminating the Notice of
                   Assignment and Irrevocable Instructions (together with all amendments thereto, the
                   “BAML Direction Letter”). In its place, the Debtors will provide a signed notice to
                   AETN indicating to whom future royalty payments relating to the Legacy Rights should
                   be made, if any;
               o   A signed notice from Portfolio Funding Company LLC I (“PFC”) voiding the Notice to
                   Licensee Account Debtor dated as of March 8, 2018 (the “PFC Letter”) and
                   acknowledging that no payment is due to it from AETN with respect to the Movie
                   Agreement;
               o   The Bankruptcy Court order approving the Settlement Agreement becoming final and
                   non-appealable; and
               o   The assumption, or the assumption and assignment, of the Movie Agreement (as modified
                   by the terms of the Settlement Agreement) in connection with the Sale or any order of the
                   Bankruptcy Court.

           •   The Debtors or Lantern may satisfy the first three Conditions Precedent referenced above with
               such other written documentation evidencing the termination of the Union Direction Letters
               and the BAML Direction Letter, or, alternatively, with proof of the repayment of the Debtors’
               obligations to MUFG and/or BAML, in a form that is acceptable to AETN.

           •   AETN may, at its sole option and in its sole discretion, waive one or more of the Conditions
               Precedent set forth above.

           •   AETN will pay the Settlement Payment to Lantern within three (3) business days after the date
               on which all Conditions Precedent are satisfied or AETN has provided written notice of a
               waiver of any remaining unsatisfied Conditions Precedent.

Release    •   Upon the effectiveness of the Settlement Agreement and payment of the Settlement Payment
               as set forth therein, (i) TWC and AETN and (ii) Lantern, in each case for themselves and their
               past, present and future agents, representatives, employees, officers, directors, affiliates,
               subsidiaries, partners, predecessors and successors in interest, attorneys, heirs, executors,
               representatives, successors and assigns, for and in consideration of the agreements set forth in
               the Settlement Agreement, agree and thereby do fully mutually release and forever discharge
               each other and any past, present, or future agents, representatives, employees, officers,
               directors, affiliates, subsidiaries, partners, predecessors and successors in interest, attorneys,
               heirs, executors, representatives, successors and assigns, and all persons acting for, by,
               through, under or in concert with any of them, from any and all claims, liabilities, demands,
               obligations, actions, causes of action, damages, costs, expenses, agreements, suits, debts, sums
               of money, grievances, defenses, controversies and compensations of any nature whatsoever
               arising from, relating to, based upon, by reason of, or in any way involving, in whole or in
               part: (a) the Project Runway Agreement; (b) the Movie Agreement; (c) the Six Agreement;
               (d) the Union Direction Letters; (e) the BAML Direction Letter, or (f) the PFC Letter;
               provided, however, that the foregoing shall not release or discharge any obligations going
               forward under the Modified Movie Agreement and, from and after the date of the assumption
               and assignment of the Six Agreement, the Six Agreement (as modified by the terms of the
               Settlement Agreement).

           •   Further, AETN and its related entities will have no obligations to MUFG, BAML, and/or PFC
               arising under or related to the Project Runway Agreement, the Movie Agreement, the
               Modified Movie Agreement, the Six Agreement, the Union Direction Letters, the BAML
               Direction Letter, and/or the PFC Letter; provided that the foregoing shall not be construed to




                                                    9
                Case 18-10601-MFW            Doc 1901        Filed 12/28/18        Page 10 of 15



                     provide AETN with any right of indemnification or recovery against the Debtors or Lantern.




Effectiveness    •   The Settlement Agreement will be effective upon the later to occur of (a) execution by the
of Settlement        Settlement Parties and (b) entry of an order approving the Settlement Agreement by the
                     Bankruptcy Court pursuant to Bankruptcy Rule 9019.


        24.       The complete terms of the settlement are set out in the Settlement Agreement

annexed to the Proposed Order as Annex 1.

                                        The PFC/AETN Stipulation

        25.       In order to avoid the burden and expense associated with litigating any disputes

relating to the Settlement Payment, the PFC Letter and/or the Modified Movie Agreement, the

Stipulation Parties engaged in good faith settlement negotiations and agreed upon the terms set

forth below to resolve all such disputes. Accordingly, the Debtors and Lantern have filed this

Motion for approval of the PFC/AETN Stipulation.

        26.       The material terms of the PFC/AETN Stipulation are set forth in the chart below:3

Effectiveness    •   The PFC/AETN Stipulation shall be effective upon the last to occur of (i) its execution by the
of                   Stipulation Parties, (ii) the entry by the Court of an order approving this PFC/AETN
Stipulation          Stipulation, (iii) the delivery by PFC to AETN and Lantern of an irrevocable notice (in form
                     and substance reasonably acceptable to AETN, the “PFC Notice”) confirming (a) the
                     termination of the PFC Letter; and (b) AETN having no obligations either presently or
                     hereinafter to PFC under or related to both the Movie Agreement and the Modified Movie
                     Agreement, and (iv) the receipt by PFC of the PFC Payment, as defined in Paragraph 3 below,
                     from Lantern (such date, the “Stipulation Effective Date”).
PFC              •   Within 10 days after the last to occur of (i) approval of the Settlement Agreement by the
Payment              Court, (ii) receipt by Lantern of the Settlement Payment and (iii) delivery by PFC to AETN
                     and Lantern of the PFC Notice, Lantern shall pay to PFC an amount equal to $575,000 (the
                     “PFC Payment”) in full and final satisfaction of any and all claims of PFC with respect to
                     amounts allegedly owed to PFC on account of PFC Films licensed to AETN under the Movie
                     Agreement and/or the Modified Movie Agreement.




3
  This summary of the PFC/AETN Stipulation is qualified in its entirety by reference to the provisions of the
PFC/AETN Stipulation. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed
to such terms in the PFC/AETN Stipulation.



                                                        10
             Case 18-10601-MFW             Doc 1901          Filed 12/28/18         Page 11 of 15



Waiver of     •   The Debtors irrevocably disclaim any right, title and interest in and to (i) the PFC Payment
Certain           and (ii) “Distribution Fees,” “Distribution Expenses” or “Acquisition Costs” (each as defined
Claims            in the PFC DSA), if any, arising out of or in connection with the PFC Payment or the
                  Modified Movie Agreement (collectively, the “Debtor PFC DSA Claims”).

Releases      •   Upon the Stipulation Effective Date, each Stipulation Party, for itself and its past, present and
                  future agents, representatives, employees, officers, directors, affiliates, subsidiaries, partners,
                  predecessors and successors in interest, attorneys, heirs, executors, representatives, successors
                  and assigns, for and in consideration of the agreements set forth in this Stipulation, agrees and
                  hereby does fully release and forever discharge each other Stipulation Party (in the case of
                  AETN, including, for the avoidance of doubt, Lifetime) and any of their respective past,
                  present, or future agents, representatives, employees, officers, directors, affiliates, subsidiaries,
                  partners, predecessors and successors in interest, attorneys, heirs, executors, representatives,
                  successors and assigns, and all persons acting for, by, through, under or in concert with any of
                  them from any and all claims, liabilities, demands, obligations, actions, causes of action,
                  damages, costs, expenses, agreements, suits, debts, sums of money, grievances, defenses,
                  controversies and compensations of any nature whatsoever arising from, relating to, based
                  upon, by reason of, or in any way involving, in whole or in part: (a) the Movie Agreement;
                  (b) the PFC Letter; (c) the PFC Payment and (d) the Debtor PFC DSA Claims.
                  Notwithstanding the above, but subject to the next sentence of this Stipulation, the Parties
                  recognize that the Modified Movie Agreement remains in full force and effect and nothing
                  herein releases or discharges any Stipulation Party from claims, liabilities, demands, obligations,
                  actions, causes of action, damages, costs, expenses, agreements, suits, debts, sums of money,
                  grievances, defenses, controversies and compensations under the Modified Movie Agreement
                  that arise after the Stipulation Effective Date. The Parties acknowledge that PFC is not a party
                  to the Modified Movie Agreement and PFC shall have no obligations under, or liabilities in
                  respect of, the Modified Movie Agreement, whether before, on or after the Effective Date.
                  Notwithstanding the preceding sentence, PFC consents to the rights of AETN under the
                  Modified Movie Agreement to show, and PFC will not impede Lantern from permitting
                  AETN to show, on a non-exclusive basis, the PFC Films set forth on Exhibit 1 to the
                  PFC/AETN Stipulation during the respective windows set forth on Exhibit 1 to the
                  PFC/AETN Stipulation. Each of AETN and, to the best of its knowledge, Lantern confirms
                  that Exhibit 2 to the PFC/AETN Stipulation lists all amendments to the Movie Agreement that
                  relate to or affect any PFC Film in any manner whatsoever.



       27.     The complete terms of the settlement are set out in the PFC/AETN Stipulation

annexed to the Proposed Order as Annex 2.

                                       Basis for Relief Requested

       28.     Bankruptcy Rule 9019(a) provides, in relevant part, “[o]n motion by the trustee

and after notice and a hearing, the court may approve a compromise or settlement.” Fed. R.

Bankr. P. 9019(a). “[T]he authority to approve a compromise settlement is within the sound

discretion of the bankruptcy court.” E.g., In re Key3Media Group, Inc., 336 B.R. 87, 92 (Bankr.

D. Del. 2005). The standard for approval of a proposed compromise is well established – a court


                                                       11
               Case 18-10601-MFW         Doc 1901       Filed 12/28/18     Page 12 of 15



should approve a compromise where it “is fair, reasonable, and in the interest of the estate.” In

re Marvel Entm’t Group, Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting In re Louise’s, Inc.,

211 B.R. 798, 801 (D. Del. 1997)); see Myers v. Martin (In re Martin), 91 F.3d 389, 394 (3d Cir.

1996).

         29.     When considering the best interest of the estate, the court must “balance the value

of the claim that is being compromised against the value to the estate of the acceptance of the

compromise proposal.” In re Martin, 91 F.3d at 393. In striking this balance, the court should

consider: (1) the probability of success in litigation; (2) the likely difficulties in collection;

(3) the complexity of the litigation involved and the expense, inconvenience and delay

necessarily attending it; and (4) the paramount interest of creditors. Id.

         30.     The court does not have to be convinced that the settlement is the best possible

compromise; rather, the court must conclude that the settlement is within the reasonable range of

litigation possibilities. In re World Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del.

2006). A court will normally accept the judgment of the movant as long as a legitimate business

justification exists. E.g., Martin, 91 F.3d at 395.

         31.     The compromise embodied in the AETN Settlement falls well within the range of

reasonableness. The AETN Settlement allows the Debtors to avoid the associated costs of

litigating the AETN Objections or any issues disputed relating to the Settlement Payment, the

PFC Letter and/or the Modified Movie Agreement, as well as the risks and distractions that

would accompany such litigation. The Debtors believe that a trial of these issues would be

complex and the outcome uncertain. Further, the expense of such a trial would reduce the assets

that could otherwise be distributed by the Debtors’ estates to their creditors. Accordingly, the




                                                   12
             Case 18-10601-MFW         Doc 1901       Filed 12/28/18     Page 13 of 15



Debtors believe that the terms of the AETN Settlement are fair, equitable, and in the best interest

of the Debtors’ estates and should therefore be approved by the Court.

       32.     To the extent that Bankruptcy Code section 363 is implicated in the compromise

embodied in the AETN Settlement, the Debtors seek authority to execute the Settlement

Agreement and perform the obligations thereunder pursuant to section 363(b) of the Bankruptcy

Code. The Debtors submit that the terms of the AETN Settlement have a sound business

purpose and represent the exercise of sound business judgment for the reasons set forth herein.

Accordingly, any actions required to effectuate the terms of the AETN Settlement should be

authorized and approved pursuant to Bankruptcy Code section 363(b). See In re Lionel Corp.,

722 F. 2d 1063, 1071 (2d Cir. 1983); In re Del. & Hudson R.R. Co., 124 B.R. 169, 179

(Bankr. D. Del. 1991).

       33.     Finally, authorizing the Debtors to enter into and effectuate the terms of the

AETN Settlement is well within the equitable powers of this Court. See 11 U.S.C. § 105(a)

(“The court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of [the Bankruptcy Code].”); see also Chinichian v. Campolongo (In re

Chinichian), 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the

bankruptcy court to fashion orders as necessary pursuant to the purposes of the Bankruptcy

Code.”); In re Cooper Props. Liquidating Trust, Inc., 61 B.R. 531, 537 (Bankr. W.D. Tenn.

1986) (noting that bankruptcy court is “one of equity and as such it has a duty to protect

whatever equities a debtor may have in property for the benefit of its creditors as long as that

protection is implemented in a manner consistent with the bankruptcy laws.”).

       34.     Accordingly, the AETN Settlement should be approved under Bankruptcy Rule

9019 and sections 105(a) and 363(b) of the Bankruptcy Code.




                                                 13
             Case 18-10601-MFW          Doc 1901      Filed 12/28/18    Page 14 of 15



                                               Notice

       35.       The Debtors and Lantern will provide notice of this Motion to: (i) the Office of

the United States Trustee for the District of Delaware; (ii) counsel to the Committee; (iii) counsel

to the DIP Agent and the Pre-Petition Agent; (iv) counsel to PFC; (v) counsel to MUFG; (vi)

counsel to BAML; (vii) the New York Attorney General and the California Attorney General;

(viii) the Office of the United States Attorney for the District of Delaware; (ix) counsel to

AETN; and (x) all parties that have requested service of notices pursuant to Bankruptcy Rule

2002. Accordingly, the Debtors and Lantern submit that no other or further notice is necessary.

A copy of the Motion is also available on the Debtors’ case website at http://dm.epiq11.com/twc.

The Debtors and Lantern respectfully submit that such notice is sufficient under the

circumstances.

       36.       No previous request for the relief sought herein has been made by the Debtors and

Lantern to this or any other court.

                              [Remainder of page intentionally blank]




                                                 14
             Case 18-10601-MFW        Doc 1901       Filed 12/28/18    Page 15 of 15



                                               Conclusion

          WHEREFORE the Debtors and Lantern respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just,

proper and equitable.

Dated: December 28, 2018
       Wilmington, Delaware

/s/ Zachary I. Shapiro                            /s/ David B. Stratton
RICHARDS, LAYTON & FINGER, P.A.                   PEPPER HAMILTON LLP
Mark D. Collins (No. 2981)                        David B. Stratton, Esq. (No. 960)
Russell C. Silberglied (No. 3462)                 Evelyn J. Meltzer, Esq. (No. 4581)
Paul N. Heath (No. 3704)                          Hercules Plaza, Suite 5100
Zachary I. Shapiro (No. 5103)                     1313 N. Market Street
Brett M. Haywood (No. 6166)                       Wilmington, DE 19801
David T. Queroli (No. 6318)                       Telephone: (302) 777-6500
One Rodney Square                                 Email: stratton@pepperlaw.com
920 North King Street                                    meltzere@pepperlaw.com
Wilmington, DE 19801
Telephone: (302) 651 7700
Facsimile:      (302) 651-7701

- and -                                           - and -

CRAVATH, SWAINE & MOORE LLP                       AKIN GUMP STRAUSS HAUER & FELD
Paul H. Zumbro (admitted pro hac vice)            LLP
George E. Zobitz (admitted pro hac vice)          Abid Qureshi, Esq. (admitted pro hac vice)
Karin A. DeMasi (admitted pro hac vice)           Meredith A. Lahaie, Esq. (admitted pro hac
Worldwide Plaza                                   vice)
825 Eighth Avenue                                 Michael S. Stamer, Esq. (admitted pro hac
New York, NY 10019                                vice)
Telephone: (212) 474-1000                         One Bryant Park
Facsimile: (212) 474-3700                         Bank Of America Tower
                                                  New York, NY 10036
Attorneys for the Debtors                         Email: aqureshi@akingump.com
                                                         mstamer@akingump.com
                                                         mlahaie@akingump.com

                                                  Attorneys for Lantern Entertainment, LLC




                                                15
